Appeal by the defendant from a judgment of the Supreme Court, Kings County (Felig, J.), rendered March 28, 1979, convicting him of burglary in the third degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of defendant’s motion to dismiss the indictment on the ground that his right to a speedy trial had been violated. Judgment reversed, on the law, motion granted, indictment dismissed, and case remitted to the Supreme Court, Kings County, for the purpose of entering an order in its *610discretion pursuant to CPL 160.50. As the People concede, reversal is required by the decision in People v Osgood (52 NY2d 37). In light of the People’s further concession that “no purpose would be served by a hearing on appellant’s motion to dismiss”, we dismiss the indictment. Lazer, J. P., Rabin, Cohalan and Margett, JJ., concur.